               Case 1:19-cv-06774 Document 1 Filed 07/20/19 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------------------X
PETER PHARAOH,                                                               Docket #:

                           Plaintiff,                                        COMPLAINT

        -against-                                                            PLAINTIFF DEMANDS
                                                                             TRIAL BY JURY
METRO-NORTH COMMUTER RAILROAD,


                           Defendant.
-------------------------------------------------------------------------X

        Plaintiff, PETER PHARAOH, by his attorney, PHILIP J. DINHOFER, LLC, complaining

of the defendant, respectfully shows to this Court and alleges:

                            AS AND FOR A FIRST CAUSE OF ACTION

        1. The action herein arises under the Federal Employers' Liability Act (45 U.S.C. Sec. 5l,

et seq.), as hereinafter more fully appears.

        2. Upon information and belief and at all times herein mentioned, the defendant, METRO-

NORTH COMMUTER RAILROAD was a Public Benefit Corporation, duly organized and existing

under and by virtue of the laws of the State of New York and authorized to do business within the

jurisdiction of this Court.

        3.      At all time herein mentioned, the defendant, METRO-NORTH COMMUTER

RAILROAD was engaged in interstate commerce by rail and operated a system of railroads and

railroad yards within the jurisdiction of this court and in various states.

        4. That on or prior to September 17, 2016 the Defendant, METRO-NORTH COMMUTER

RAILROAD employed the plaintiff, PETER PHARAOH, as a Conductor, under its direction and

control and in furtherance of its business with interstate commerce.
             Case 1:19-cv-06774 Document 1 Filed 07/20/19 Page 2 of 3



       5.   That on, and for many years prior to, September 17, 2016, the defendant, METRO-

NORTH COMMUTER RAILROAD owned, operated, maintained, managed, leased and/or

controlled certain railroad property, and more specifically train #9648 en route to Grand Central

Station, NY on its Harlem Line, which included the stations, ticket offices, buildings, structures,

premises, grounds, tracks, platforms, rails, switches, sidings, train cars, roadbeds and appurtenances

thereto, over through and upon which the defendant operated its engines, trains and cars under its

direction and control.

       6.      That the defendant was under a duty to keep its trains, train cars and premises,

including train #9648 aforementioned, in a safe condition and free from any and all hazards, as well

as a duty to provide the plaintiff with a safe work place and/or safe equipment with which to work.

       7. That on or about September 17, 2016 while the plaintiff, PETER PHARAOH, was in the

performance of his duties collecting fares in car #1496 as a Conductor, working Job #167 while

onboard the aforementioned train #9648, he was caused to be bitten on the middle finger of his right

hand by an unrestrained, uncaged and/or unmuzzled dog.

        8. That on or about September 17, 2016 while the plaintiff, PETER PHARAOH, was in

the performance of his duties as a Conductor, and while onboard the aforementioned train, he was

caused to sustain serious and disabling injuries caused by the reason of the negligence, carelessness,

and/or recklessness of the defendant as herein set forth.

       9. That the said accident and resulting injuries to the plaintiff were caused solely by reason

of the negligence, carelessness and recklessness of the defendant, its agents, servants and/or

employees' in failing to exercise due care and diligence; in failing to provide plaintiff with a safe

place to work and/or safe equipment and/or safe personnel with which to work; in failing to

promulgate, and enforce safe rules and procedures for activities carried out by their passengers and
              Case 1:19-cv-06774 Document 1 Filed 07/20/19 Page 3 of 3



personnel at the aforesaid place; in failing to warn plaintiff of the existence of the dangers involved

in the performance of his duties as a Conductor; in failing to provide the plaintiff with the necessary

and proper tools, equipment and/or personnel with which to work; in failing to make proper and

adequate provisions for the safety of plaintiff; in that the defendant failed to promulgate and enforce

proper and safe rules for the safe conduct of the work operations of the railroad and the defendant

was otherwise generally negligent under the circumstances.

       9.    That the said injuries were occurred while the plaintiff was acting in furtherance of

interstate commerce, or in work substantially affecting the same.

       10.    That the plaintiff, PETER PHARAOH, was damaged thereby in the sum of FIVE

HUNDRED THOUSAND ($500,000.00) DOLLARS.

       WHEREFORE, plaintiff, PETER PHARAOH, demands judgment against the defendant,

METRO-NORTH COMMUTER RAILROAD, in the sum of FIVE HUNDRED THOUSAND

($500,000.00) DOLLARS, together with the costs and disbursements of this action.

Dated: Rockville Centre, New York
       July 16, 2019

                                                               Philip J. Dinhofer
                                                               By: Philip J. Dinhofer, #6940
                                                               PHILIP J. DINHOFER, LLC
                                                               Attorneys for Plaintiff(s)
                                                               77 N. Centre Ave. - Suite 311
                                                               Rockville Centre, NY 11570
                                                               516-678-3500
